Citation Nr: 0202087	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-08 313A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses from Richland Memorial Hospital and 
associated providers from October 12, 2000, to November 22, 
2000.


(The issue of entitlement to an increased disability rating 
for post-operative residuals of a second total right knee 
arthroplasty is the subject of a separate Board of Veterans' 
Appeals decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Chief, 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC), in Columbia, South 
Carolina.

While the veteran's case was in appellate status, he died in 
October 2001.  At that time he had presented a claim for 
reimbursement of medical expenses incurred in 2000.  The VA 
medical center (VAMC) in Columbia, South Carolina, 
adjudicated the veteran's claim and denied reimbursement in 
June 2001.  The veteran disagreed with this decision in 
August 2001 and a statement of the case was furnished that 
same month.  Associated with the MAS file is a VA Form 9, 
Appeal to Board of Veterans' Appeals, signed by the veteran 
and dated in October 2001.  However, the VA Form 9 was not 
received by the VAMC until November 2001, after the veteran 
died.

Subsequently, the veteran's spouse submitted a statement in 
November 2001 and declared that she wanted to continue her 
husband's appeal of the denial of the claim for 
reimbursement.  In December 2001, VAMC Columbia certified the 
case on appeal to the Board.

As will be explained below, the Board must dismiss the 
veteran's appeal because of his death.  38 C.F.R. § 20.1302 
(2001).  Nevertheless, a claim for reimbursement of medical 
expenses, such as made by the veteran under chapter 17 of 
title 38 of the United States Code may be prosecuted by the 
veteran's estate.  An advisory opinion from the VA General 
Counsel, dated December 5, 1984, indicates that a veteran's 
claim for reimbursement becomes a part of his estate at his 
death, unlike 

claims made under chapter 11 of title 38 of the United States 
Code.  Cf. Landicho v. Brown, 7 Vet. App. 42 (1994).  The 
administrator/administratrix or executor/executrix can 
therefore pursue the claim on behalf of the veteran's estate.  
If the veteran's spouse is neither the administratrix nor 
executrix of the estate, she would have to file a new claim 
as a person who paid for the services.  See 38 C.F.R. 
§ 17.123 (2001).  In this case, there is no information in 
the MAS file as to whether the veteran's spouse is a duly 
appointed administratrix/executrix of the veteran's estate.  
Consequently, the Board will not take further action on the 
veteran's appeal, except to dismiss it in accordance with 
38 C.F.R. § 20.1302.


FINDING OF FACT

The veteran died on October [redacted], 2001, during the pendency of 
his appeal for payment or reimbursement of unauthorized 
medical expenses.  


CONCLUSION OF LAW

Because of the death of the veteran, his appeal of a claim 
for payment or reimbursement of unauthorized medical expenses 
must be dismissed.  38 C.F.R. § 20.1302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 2001 decision denied reimbursement or payment for 
unauthorized medical expenses from Richland Memorial Hospital 
and associated providers from October 12, 2000, to November 
22, 2000.  The veteran submitted his notice of disagreement 
in August 2001 and was issued a statement of the case that 
same 

month.  A VA Form 9, dated in October 2001, was signed by the 
veteran and submitted on his behalf, but was not received 
until November 2001.

Unfortunately, the veteran died during the pendency of the 
appeal.  Notice of his death was provided by a representative 
from the State of South Carolina, Division of Constituent 
Services, Office of Veterans Affairs in November 2001.  His 
death was noted by VA in regularly kept hospital treatment 
records.  His spouse also informed VA of the veteran's death.

Generally, as a matter of law, veterans' claims for benefits, 
do not survive their deaths.  See, e.g., Richard ex rel. 
Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998); 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  

Subsequent to the Smith decision, VA amended a regulation 
pertaining to how pending appeals were handled when the 
appellant dies.  See 62 Fed. Reg. 55,169-70 (Oct. 23, 1997).  
The regulation, 38 C.F.R. § 20.1302, was amended, effective 
June 13, 1997, such that an appeal pending before the Board 
when the appellant dies will be dismissed.  While the above-
cited decisions focused on claims pertaining to disability 
compensation claims, and how they must be dismissed after the 
veteran's death, the explanatory language accompanying the 
regulatory amendment stated that VA found no meaningful 
distinction between disability compensation and other claims 
which might come before the Board.  The conclusion was that 
when the appellant-veteran dies, the Board must dismiss any 
pending appeal.

Consequently, the veteran's appeal for payment or 
reimbursement of unauthorized medical expenses must be 
dismissed.  38 C.F.R. § 20.1302 (2001); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

